UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-9094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) John Mueller Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. Leuthold Core Investment Fund Consolidated Schedule of Investments June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 65.68% Aerospace & Defense - 2.86% Boeing Co. $ L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Orbital ATK, Inc. Raytheon Co. Triumph Group, Inc. Air Freight & Logistics - 0.01% Hyundai Glovis Co., Ltd. (b) Airlines - 4.38% Air China, Ltd. (b) Alaska Air Group, Inc. American Airlines Group, Inc. Delta Air Lines, Inc. Grupo Aeromexico SAB de CV (a)(b) Hawaiian Holdings, Inc. (a) JetBlue Airways Corp. (a) Southwest Airlines Co. Turk Hava Yollari AO (a)(b) Auto Components - 0.18% Halla Holdings Corp. (b) Halla Visteon Climate Control Corp. (b) Hankook Tire Co., Ltd. (b) Hota Industrial Manufacturing Co., Ltd. (b) Hyundai Mobis Co., Ltd. (b) Kenda Rubber Industrial Co., Ltd. (b) Mando Corp. (b) Minth Group, Ltd. (b) Pyeong Hwa Automotive Co., Ltd. (b) Sungwoo Hitech Co., Ltd. (b) Automobiles - 0.13% Great Wall Motor Co., Ltd. (b)(e)(f) Hyundai Motor Co. (b) Tata Motors, Ltd. - ADR Tofas Turk Otomobil Fabrikasi AS (b) Banks - 0.45% Banco Santander Chile - ADR Bank Negara Indonesia Persero Tbk PT (b) Bank of China, Ltd. (b) Bank Pan Indonesia Tbk PT (a)(b) BDO Unibank, Inc. (b) China CITIC Bank Corp., Ltd. (a)(b) China Everbright Bank Co., Ltd. (b) China Merchants Bank Co., Ltd. (b) Chong Hing Bank, Ltd. (b) Corpbanca SA (b) CTBC Financial Holding Co., Ltd. (b) ICICI Bank, Ltd. - ADR Industrial Bank of Korea (b) Kasikornbank PCL - NVDR King's Town Bank Co., Ltd. (b) Taiwan Business Bank (a)(b) Turkiye Sinai Kalkinma Bankasi AS (b) Yapi ve Kredi Bankasi SA (b) Biotechnology - 2.73% Alexion Pharmaceuticals, Inc. (a) $ Amgen, Inc. Biogen, Inc. (a) Celgene Corp. (a) China Biologic Products, Inc. (a)(b) Gilead Sciences, Inc. United Therapeutics Corp. (a) Building Products - 0.03% China Lesso Group Holdings, Ltd. (b) Capital Markets - 2.42% Ameriprise Financial, Inc. Blackstone Group LP Fortress Investment Group LLC - Class A Franklin Resources, Inc. Invesco, Ltd. Janus Capital Group, Inc. Legg Mason, Inc. State Street Corp. Waddell & Reed Financial, Inc. - Class A Chemicals - 0.10% Aeci, Ltd. (b) Century Sunshine Group Holdings, Ltd. (b) China BlueChemical, Ltd. (b) China Lumena New Materials Corp. (a)(b)(e)(f) Kukdo Chemical Co., Ltd. (b) Soda Sanayii AS (b) Construction & Engineering - 0.00% Sunway Construction Group Bhd (a)(b)(e)(f) Consumer Finance - 2.89% Capital One Financial Corp. Discover Financial Services Navient Corp. PRA Group, Inc. (a) Santander Consumer USA Holdings, Inc. (a) Containers & Packaging - 0.03% CPMC Holdings, Ltd. (b) Kian JOO CAN Factory BHD (a)(b) Distributors - 0.03% Xinhua Winshare Publishing and Media Co., Ltd. (b) Diversified Consumer Services - 0.01% Kroton Educacional SA (b) Diversified Financial Services - 0.06% Fubon Financial Holding Co., Ltd. (b) Metro Pacific Investments Corp. (b) Diversified Telecommunication Services - 0.05% China Communications Services Corp., Ltd. (b) China Telecom Corp., Ltd. - ADR Telekomunikasi Indonesia Persero Tbk PT - ADR Electric Utilities - 0.05% PGE Polska Grupa Energetyczna SA (b) Reliance Infrastructure, Ltd. - GDR Tauron Polska Energia SA (b) Electrical Equipment - 0.02% Boer Power Holdings, Ltd. (b) $ Electronic Equipment, Instruments & Components - 3.01% Benchmark Electronics, Inc. (a) Chin-Poon Industrial Co., Ltd. (b) Flextronics International, Ltd. (a) Ingram Micro, Inc. - Class A (a) Jabil Circuit, Inc. Jahwa Electronics Co., Ltd. (b) LG Innotek Co., Ltd. (b) Sanmina Corp. (a) SYNNEX Corp. Taiwan Union Technology Corp. (b) TE Connectivity, Ltd. (b) VST Holdings, Ltd. (b) Wasion Group Holdings, Ltd. (b) Energy Equipment & Services - 0.04% China Oilfield Services, Ltd. (b) Dayang Enterprise Holdings Bhd (b) Food & Staples Retailing - 2.87% Andersons, Inc. CVS Health Corp. Rite Aid Corp. (a) Walgreens Boots Alliance, Inc. Food Products - 0.08% Kernel Holding SA (b) Lotte Food Co., Ltd. (b) Thai Union Frozen Products PCL - NVDR Health Care Equipment & Supplies - 0.03% Kossan Rubber Industries (b) Health Care Providers & Services - 12.89% Aetna, Inc. AmerisourceBergen Corp. Anthem, Inc. Cardinal Health, Inc. Centene Corp. (a) Cigna Corp. Community Health Systems, Inc. (a) Ensign Group, Inc. Hanger, Inc. (a) HCA Holdings, Inc. (a) Health Net, Inc. (a) Henry Schein, Inc. (a) Humana, Inc. Kindred Healthcare, Inc. LifePoint Health, Inc. (a) Magellan Health, Inc. (a) McKesson Corp. Mediclinic International, Ltd. (b) Owens & Minor, Inc. Patterson Cos., Inc. PharMerica Corp. (a) Qualicorp SA (b) Select Medical Holdings Corp. Shanghai Pharmaceuticals Holding Co., Ltd. (b) UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B VCA, Inc. (a) Hotels, Restaurants & Leisure - 0.01% REXLot Holdings, Ltd. (b)(e)(f) Household Durables - 0.13% Ez Tec Empreendimentos e Participacoes SA (b) $ Haier Electronics Group Co., Ltd. (b) Lentex SA (b) Man Wah Holdings, Ltd. (b) Steinhoff International Holdings, Ltd. (b) Independent Power Producers & Energy Traders - 0.02% Huaneng Power International, Inc. - ADR Insurance - 5.17% Alleghany Corp. (a) Allied World Assurance Co. Holdings AG (b) Allstate Corp. Anadolu Anonim Turk Sigorta Sirketi (b) Aspen Insurance Holdings, Ltd. (b) Assured Guaranty, Ltd. (b) Axis Capital Holdings, Ltd. (b) Cathay Financial Holding Co., Ltd. (b) Endurance Specialty Holdings, Ltd. (b) Everest Re Group, Ltd. (b) Montpelier Re Holdings, Ltd. (b) New China Life Insurance Co., Ltd. (b) PartnerRe, Ltd. (b) PICC Property & Casualty Co., Ltd. (b) Porto Seguro SA (b) Reinsurance Group of America, Inc. Santam, Ltd. (b) Travelers Companies, Inc. Validus Holdings, Ltd. (b) Internet Software & Services - 0.07% Tencent Holdings, Ltd. (b) IT Services - 5.67% Accenture PLC - Class A (b) Amdocs, Ltd. Cognizant Technology Solutions Corp. - Class A (a) Computer Sciences Corp. Convergys Corp. DST Systems, Inc. Fiserv, Inc. (a) Global Payments, Inc. International Business Machines Corp. Korea Information & Communications Co., Ltd. (a)(b) MasterCard, Inc. - Class A Nice Information & Telecommunication, Inc. (b) Science Applications International Corp. Teradata Corp. (a) TravelSky Technology, Ltd. (b) Visa, Inc. - Class A Western Union Co. Machinery - 0.05% Hy-Lok Corp. (b) United Tractors Tbk PT (b) Media - 1.36% Comcast Corp. - Class A DIRECTV (a) Twenty-First Century Fox, Inc. - Class A Metals & Mining - 0.05% Eregli Demir ve Celik Fabrikalari TAS (b) Hindalco Industries, Ltd. - GDR (Cost $130,041, Acquisition Date 6/20/2014)(d) Vedanta Ltd - ADR Multiline Retail - 6.14% Big Lots, Inc. $ Burlington Stores, Inc. (a) Dillard's, Inc. - Class A Dollar General Corp. J.C. Penney Co., Inc. (a) Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Target Corp. Oil, Gas & Consumable Fuels - 0.16% China Petroleum & Chemical Corp. - ADR CNOOC, Ltd. - ADR Elnusa Tbk PT (b) Polskie Gornictwo Naftowe i Gazownictwo SA (b) PTT PCL - NVDR Paper & Forest Products - 0.04% Fibria Celulose SA - ADR Personal Products - 0.09% AMOREPACIFIC Group (b) Pharmaceuticals - 0.08% Aspen Pharmacare Holdings, Ltd. (b) Dr. Reddy's Laboratories, Ltd. - ADR Professional Services - 0.49% ManpowerGroup, Inc. Real Estate Management & Development - 0.27% Bumi Serpong Damai PT (b) China South City Holdings, Ltd. (b) China Vanke Co., Ltd. (b) CIFI Holdings Group Co., Ltd. (b) Franshion Properties China, Ltd. (b) KWG Property Holding, Ltd. (b) New World Development Co., Ltd. (b) Shimao Property Holdings, Ltd. (b) Sunway Bhd (b) Vista Land & Lifestyles, Inc. (b) Wing Tai Holdings, Ltd. (b) Road & Rail - 0.04% JSL SA (b) PKP Cargo SA (b) Semiconductors & Semiconductor Equipment - 0.71% Advanced Semiconductor Engineering, Inc. - ADR Integrated Device Technology, Inc. (a) Integrated Silicon Solution, Inc. Samsung Electronics Co., Ltd. (b) Sino-American Silicon Products, Inc. (b) SK Hynix, Inc. (b) Taiwan Semiconductor Co., Ltd. (b) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Vanguard International Semiconductor Corp. (b) Software - 0.65% Microsoft Corp. Oracle Corp. Specialty Retail - 8.46% Advance Auto Parts, Inc. $ Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) AutoZone, Inc. (a) Bed, Bath & Beyond, Inc. (a) Best Buy Co., Inc. Caleres, Inc. CarMax, Inc. (a) China ZhengTong Auto Services Holdings, Ltd. (b) Foot Locker, Inc. GameStop Corp. - Class A The Gap, Inc. Group 1 Automotive, Inc. Lithia Motors, Inc. - Class A O'Reilly Automotive, Inc. (a) Penske Automotive Group, Inc. Super Group, Ltd. (a)(b) Technology Hardware, Storage & Peripherals - 0.37% Aten International Co., Ltd. (b) Bematech SA (b) Catcher Technology Co., Ltd. (b) Foxconn Technology Co., Ltd. (b) Lenovo Group, Ltd. (b) Pegatron Corp. (b) TCL Communication Technology Holdings, Ltd. (b) Textiles, Apparel & Luxury Goods - 0.08% HOSA International, Ltd. (b) Shenzhou International Group Holdings, Ltd. (b) Transportation Infrastructure - 0.09% Arteris SA (b) Shenzhen International Holdings, Ltd. (b) Tav Havalimanlari Holding AS (b) Tianjin Port Development Holdings, Ltd. (b) Wilson Sons, Ltd. - BDR Wireless Telecommunication Services - 0.13% China Mobile, Ltd. - ADR MTN Group, Ltd. (b) SK Telecom Co., Ltd. - ADR Tim Participacoes SA - ADR Turkcell Iletisim Hizmetleri AS - ADR TOTAL COMMON STOCKS (Cost $421,863,146) $ PREFERRED STOCKS - 0.04% Banks - 0.01% Itau Unibanco Holding SA - ADR $ Chemicals - 0.01% Braskem SA - ADR Food & Staples Retailing - 0.02% Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR TOTAL PREFERRED STOCKS (Cost $475,749) $ INVESTMENT COMPANIES - 10.02% Exchange Traded Funds - 10.02% iShares CMBS ETF $ iShares Floating Rate Bond ETF iShares JP Morgan USD Emerging Markets Bond ETF iShares MBS ETF iShares MSCI India Small-Cap ETF PIMCO 0-5 Year High Yield Corporate Bond Index Exchange-Traded Fund PowerShares Build America Bond Portfolio SPDR Barclays International Treasury Bond ETF SPDR Barclays Short-Term International Treasury Bond ETF Vanguard Mortgage-Backed Securities ETF Vanguard Total International Bond ETF TOTAL INVESTMENT COMPANIES (Cost $88,945,774) $ Principal Amount Fair Value CORPORATE BONDS - 2.41% Banks - 0.45% Wells Fargo & Co. 1.125%, 10/29/2021 $ $ Biotechnology - 0.18% Amgen, Inc. 4.100%, 06/15/2021 Capital Markets - 0.56% Goldman Sachs Group, Inc. 6.150%, 04/01/2018 Health Care Providers & Services - 0.31% Coventry Health Care, Inc. 5.950%, 03/15/2017 Industrial Conglomerates - 0.51% General Electric Co. 5.250%, 12/06/2017 Internet Software & Services - 0.40% Alibaba Group Holding, Ltd. 2.500%, 11/28/2019 (Cost $3,501,351, Acquisition Date 4/14/15) (b)(d) TOTAL CORPORATE BONDS (Cost $20,038,944) $ MUNICIPAL BONDS - 0.30% State of California 5.700%, 11/01/2021 $ $ TOTAL MUNICIPAL BONDS (Cost $2,571,485) $ UNITED STATES TREASURY OBLIGATIONS - 2.78% United States Treasury Inflation Indexed Bond - 0.80% 0.125%, 07/15/2022 $ $ United States Treasury Notes - 1.98% 1.375%, 11/30/2015 0.625%, 07/15/2016 TOTAL UNITED STATES TREASURY OBLIGATIONS (Cost $23,740,065) $ FOREIGN GOVERNMENT BONDS - 3.40% Bank Nederlands Gemeenten NV 1.850%, 11/07/2016 (b) JPY410,000,000 $ Development Bank of Japan 1.750%, 03/17/2017 (b) JPY410,000,000 Government of France 0.500%, 05/25/2025 (b) EUR10,410,000 Government of United Kingdom 3.750%, 09/07/2020 (b) GBP2,950,000 Republic of Italy 4.500%, 03/01/2019 (b) EUR2,190,000 Mexico Government International Bond 3.625%, 03/15/2022 (b) USD3,390,000 TOTAL FOREIGN GOVERNMENT BONDS (Cost $31,251,576) $ Shares Fair Value SHORT-TERM INVESTMENTS - 12.67% Money Market Funds - 12.67% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% (c)(g) $ TOTAL SHORT-TERM INVESTMENTS (Cost $108,289,662) $ Total Investments (Cost $697,176,401) - 97.30% $ Other Assets in Excess of Liabilities - 2.70% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt BDR Brazillian Depositary Receipt EUR Euro GBP British Pound GDR Global Depositary Receipt JPY Japanese Yen NVDR Non-Voting Depositary Receipt USD U.S. Dollar (a) Non-income producing security. (b) Foreign issued security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2015. (d) Restricted security as defined in Rule 144(a) under the Securities Act of 1933.Resale to the public may require registration or may extend only to qualified institutional buyers.At June 30, 2015, the market value of these securities total $3,522,999, which represents 0.41% of total net assets. (e) Illiquid security.The fair value of these securities total $254,350 which represents 0.03% of total net assets. (f) The security is currently being fair valued in accordance with procedures established by the Board of Directors of Leuthold Funds, Inc. due to a lack of market activity and observable inputs. (g) All or a portion of the assets have been committed as collateral for open securities sold short. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Leuthold Core Investment Fund Consolidated Schedule of Securities Sold Short - (a) June 30, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 4.12% Air Freight & Logistics - 0.04% UTi Worldwide, Inc. (b) $ Banks - 0.05% BOK Financial Corp. UMB Financial Corp. Beverages - 0.02% Coca-Cola Femsa SAB de CV - ADR Building Products - 0.07% USG Corp. Capital Markets - 0.05% LPL Financial Holdings, Inc. Chemicals - 0.14% HB Fuller Co. Platform Specialty Products Corp. Tronox, Ltd. - Class A Commercial Services & Supplies - 0.09% Clean Harbors, Inc. Mobile Mini, Inc. Communications Equipment - 0.06% Juniper Networks, Inc. Construction & Engineering - 0.13% AECOM KBR, Inc. Diversified Consumer Services - 0.12% LifeLock, Inc. Sotheby's Diversified Financial Services - 0.02% PHH Corp. Diversified Telecommunication Services - 0.11% Cogent Communications Holdings, Inc. Zayo Group Holdings, Inc. Energy Equipment & Services - 0.14% Exterran Holdings, Inc. Weatherford International PLC (b) Food Products - 0.20% Dean Foods Co. Kellogg Co. Post Holdings, Inc. Gas Utilities - 0.02% Piedmont Natural Gas Co., Inc. Health Care Equipment & Supplies - 0.07% Insulet Corp. $ Spectranetics Corp. Wright Medical Group, Inc. Health Care Providers & Services - 0.07% Brookdale Senior Living, Inc. Health Care Technology - 0.21% Allscripts Healthcare Solutions, Inc. Athenahealth, Inc. HMS Holdings Corp. MedAssets, Inc. Hotels, Restaurants & Leisure - 0.23% Caesars Entertainment Corp. Churchill Downs, Inc. ClubCorp Holdings, Inc. La Quinta Holdings, Inc. MGM Resorts International Restaurant Brands International, Inc. (b) Household Products - 0.02% HRG Group, Inc. Independent Power and Renewable Electricity Producers - 0.07% NRG Energy, Inc. Independent Power Producers & Energy Traders - 0.18% Abengoa Yield PLC (b) Dynegy, Inc. NRG Yield, Inc. - Class A TerraForm Power, Inc. - Class A Industrial Conglomerates - 0.06% Koninklijke Philips NV - NYRS Internet Software & Services - 0.22% Benefitfocus, Inc. Cornerstone OnDemand, Inc. Pandora Media, Inc. Shutterstock, Inc. WebMD Health Corp. Life Sciences Tools & Services - 0.02% Fluidigm Corp. Machinery - 0.14% EnPro Industries, Inc. Harsco Corp. Navistar International Corp. SPX Corp. Media - 0.06% Liberty Media Corp. - Class A Metals & Mining - 0.09% ArcelorMittal - NYRS Constellium NV - Class A (b) Oil, Gas & Consumable Fuels - 0.67% Antero Resources Corp. $ Cameco Corp. (b) Cheniere Energy, Inc. CONSOL Energy, Inc. EQT Corp. GasLog, Ltd. (b) InterOil Corp. (b) Memorial Resource Development Corp. Occidental Petroleum Corp. ONEOK, Inc. Parsley Energy, Inc. - Class A Teekay Corp. (b) Paper & Forest Products - 0.07% Louisiana-Pacific Corp. Pharmaceuticals - 0.07% Medicines Co. Professional Services - 0.07% Advisory Board Co. Huron Consulting Group, Inc. Real Estate Investment Trusts (REITs) - 0.04% American Homes 4 Rent - Class A Semiconductors & Semiconductor Equipment - 0.14% Cree, Inc. SunEdison, Inc. Veeco Instruments, Inc. Software - 0.17% CommVault Systems, Inc. Rovi Corp. Solera Holdings, Inc. Technology Hardware, Storage & Peripherals - 0.05% Electronics for Imaging, Inc. Nimble Storage, Inc. Wireless Telecommunication Services - 0.14% SBA Communications Corp. - Class A T-Mobile U.S., Inc. TOTAL COMMON STOCKS (Proceeds $37,104,103) $ INVESTMENT COMPANIES - 0.28% Exchange Traded Funds - 0.28% SPDR S&P rust $ TOTAL INVESTMENT COMPANIES (Proceeds $2,359,136) $ TOTAL SECURITIES SOLD SHORT (Proceeds $39,463,239) - 4.40% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt NYRS New Yor Registry Shares (a) Non-income producing security. (b) Foreign issued security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive propertyof MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI, Inc. and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Leuthold Core Investment Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2015 The Funds have adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the following three levels: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2015: Investments at Fair Value Level 1 Level 2 Level 3 Total Common Stocks Aerospace & Defense $ $
